HIGHTOWER, Justice.
On the 17th day of October 1957 we delivered our opinion in this cause affirming the judgment of the trial court upholding the validity of a stock law election in San Jacinto County, Tex.Civ.App., 306 S.W. 2d 808. Answering certified questions from this court, the Supreme Court of Texas thereafter evidenced a contrary opinion of the validity of such election, 309 S.W.2d 812. Accordingly our former opinion is withdrawn. The judgment of the trial is reversed and here rendered that said stock law election is null and void.